Citation Nr: 1754805	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.
 
2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for neck strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for right foot metatarsalgia with arthritis.

5.  Entitlement to an initial compensable evaluation for traumatic brain injury (TBI), previously evaluated as TBI with symptoms of headaches, balance problems, and right-sided numbness.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to in-service personal assault and/or service-connected TBI.
REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and C.D.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that a September 2017 rating decision granted service connection for migraine headaches as secondary to service-connected TBI and assigned a 30 percent evaluation, effective May 2017.  The appeal for a higher initial evaluation for TBI remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board also notes that the Veteran's February 2014 VA Form 9 included timely notices of disagreement (NOD) concerning the denial of service connection for sleep apnea and bilateral hearing loss as well as the initial ratings assigned for neck strain and right foot metatarsalgia, which were granted service connection in the March 2013 rating decision on appeal.  Review of the VACOLS appeals tracking system indicates there is no active appeal for the issues at the RO.  Therefore, the issues have been included in the appeal pursuant to the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

Initially, the Board notes remand is required to provide a statement of the case on the issues of entitlement to service connection for sleep apnea and bilateral hearing loss and initial ratings in excess of 10 percent for neck strain and right foot metatarsalgia in light of the Veteran's timely filing of a notice of disagreement.  Manlincon, 12 Vet. App. at 240-41.

With regard to the Veteran's claim for an initial compensable evaluation for TBI, the Board finds an additional VA examination warranted to evaluate the nature and severity of any cognitive impairment and other residuals of TBI other than migraine headaches that accounts for all relevant evidence of record.  The Board notes that any residuals were last evaluated in a February 2013 examination. 

Initially, the Board finds the February 2013 examination report did not adequately support a finding that it was unable to determine whether the Veteran had any emotional or behavioral dysfunction related to TBI.  In that regard, although the examination report noted emotional lability was found in February 1982, shortly after the TBI was incurred, the examiner did not provide a rationale in support of the conclusory statement that it was difficult to determine if the symptom was a residual from the TBI or due to an underlying psychiatric disorder or provide an opinion as to whether any current emotional and behavioral dysfunction was related to TBI.  The Board also finds the report of the February 2013 examination does not clearly address the Veteran's level of memory impairment as it noted moderate memory impairment but found no complaints of impaired memory.  Further, review of the claims file indicates that April 14, 2013, neuropsychological testing results by Dr. J.H., as referenced by the February 2013 examiner, are not currently of record.  It is noted that the April 14, 2013 date appears to be in error as the TBI examination was performed in February 2013 and the examination report which noted the April 2013 testing was prepared in March 2013.   

Morever, the Board finds an additional examination warranted to address the Veteran's current level of cognitive impairment and other residuals of TBI as the evidence of record indicates the dysfunction resulting from TBI may be more severe than what is noted in the February 2013 examination report.  Specifically, the February 2013 examination assessed the Veteran as fully oriented with normal judgment, appropriate social interaction, normal visual spatial orientation and motor activity that did not interfere with work or instrumental activities of daily living.  The Veteran has since testified that her TBI residuals include dizziness, impaired memory, vertigo, balance problems that worsened with activity and resulted in frequent falls, and difficulty concentrating.  The Veteran's sister testified the Veteran had light and noise sensitivity, was easily startled, spoke in a randomized, distracted manner, had difficulty staying organized, was afraid to leave the house and had increased difficulty with daily self-care.  Further, the Board notes that the other evidence of record is consistent with additional neurobehavioral effects, such as irritability, verbal aggression, physical aggression, belligerence, apathy, moodiness, and lack of cooperation.  As such, the Board finds an additional examination and medical opinion are warranted to determine the current nature and severity of the residuals of service-connected TBI.    

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran contends that her current psychiatric disorder, claimed as PTSD, was incurred in service due to multiple personal assaults.  Further, the evidence of record indicates an acquired psychiatric disorder may be a residual of, or otherwise related to, service-connected TBI.  

The Board initially notes that the evidence of record indicates that an acquired psychiatric disorder may have pre-existed active service.  However, while a report of medical history completed during the Veteran's entrance examination is of record, the report of the entrance examination is not.  VA has unsuccessfully attempted to obtain this record, and after it was determined that the record was unavailable the Veteran was notified of this fact and afforded the opportunity to submit additional evidence.  It is further noted that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)); see also 38 C.F.R. § 3.304(b) (2017).    

As discussed below, the Board finds an additional VA examination and medical opinion are warranted to address all relevant evidence as to whether any acquired psychiatric disorder present during the period of the claim, to include PTSD, is etiologically related to service, to include in-service personal assaults and/or service-connected TBI.  

An additional opinion is required to address all relevant evidence of record obtained since a January 2013 VA examiner declined to diagnose PTSD.  Specifically, the Veteran's VA treatment providers submitted a March 2014 letter outlining the symptomatology supporting a diagnosis of PTSD related to military sexual trauma (MST).  Further, an additional medical opinion is required as the January 2013 examiner's negative nexus opinion did not address whether the Veteran's psychiatric disorder was caused or aggravated by service-connected TBI.  As discussed above, the Veteran is service-connected for TBI and a February 1982 evaluation noted that she demonstrated marked irritability, was observed laughing, crying, and with mood swings, and was assessed with slightly inappropriate affect, amnesia, mood swings, and lability that a February 2013 TBI examiner found may have been a residual from the TBI or due to an underlying psychiatric disorder.  The subsequent medical opinion must therefore address whether any acquired psychiatric disorder was caused or aggravated by service-connected TBI.  

As the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be associated with the claims file.  38 U.S.C. § 5103A(c).  

Accordingly, the case is REMANDED for the following actions:

1.	Issue a statement of the case with respect to the claims of entitlement to service connection for sleep apnea and bilateral hearing loss and initial ratings in excess of 10 percent for neck strain and right foot metatarsalgia

The Veteran should be advised that a timely substantive appeal must be filed in order to perfect the appeal as to these matters.  38 C.F.R. § 20.302(b).  The issues are to be returned to the Board only if they are perfected by a timely substantive appeal. 

2.	Obtain and associate with the file updated VA treatment records dating since August 2017 and the above-referenced April 14, 2013, neuropsychological testing results by Dr. J.H.  As noted, the April 14, 2013 date appears to be incorrect so records should be sought around that timeframe.  

3.	After completing any records development, the claims file should then be sent to an examiner to assess the current nature and severity of the residuals of service-connected TBI.  Any indicated diagnostic tests and studies must be accomplished.

After full examination, appropriate testing, a review of the evidence of record, and with consideration of the Veteran's statements, the examination report should indicate if the Veteran has any current residuals of TBI other than migraine headaches, and if so, whether each residual is at least as likely as not (a probability of 50 percent of greater) related to the Veteran's in-service TBI.  

The examiner is asked to specifically indicate if there is evidence supporting a finding of residual emotional/behavioral dysfunction.  

A complete rationale for all opinions must be provided.

4.  After completing any records development, the claims file should then be sent to an examiner to determine whether any psychiatric disability present during the appeal period is related to the Veteran's service or service-connected TBI.

Following review of the claims file and examination of the Veteran, the examiner is asked to identify any psychiatric diagnosis present during the period of the claim (since approximately 2011).  

The examiner is asked to confirm or rule out whether the Veteran has had a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the criteria for a diagnosis are not met.  If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis.  The examiner is asked to consider a March 22, 2014, letter from the Veteran's VA treatment providers discussing in-service stressful incidents and the Veteran's PTSD symptomatology and VA treatment records indicating ongoing mental health treatment for a diagnosis of PTSD.

For any acquired psychiatric diagnosis other than PTSD present during the appeal period (anxiety disorder, depressive disorder, personality disorder not otherwise specified with borderline features, bipolar disorder), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to active service, to include claimed MST.

The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric diagnosis other than PTSD was: 

a) caused by service-connected TBI, to include any residuals thereof; or,

b) worsened beyond the normal progression as a result of the Veteran's service-connected TBI, to include any residuals thereof.

The rationale for all opinions expressed must also be provided.  

5.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder and a compensable rating for a TBI.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




